              Case 18-21445-JAD                      Doc 78          Filed 08/20/19 Entered 08/20/19 13:22:14               Desc Main
                                                                     Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Otis Mills, Jr.
                          First Name                        Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF PENNSYLVANIA

 Case number           18-21445-JAD
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Borough of Turtle Creek                             Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of                                                           Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:                                                         Pay installment payments when due


    Creditor's         County of Allegheny                                 Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of                                                           Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:                                                         Pay installment payments when due


    Creditor's         Gateway SD                                          Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of                                                           Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 18-21445-JAD                         Doc 78          Filed 08/20/19 Entered 08/20/19 13:22:14                       Desc Main
                                                                     Document     Page 2 of 3

 Debtor 1      Otis Mills, Jr.                                                                       Case number (if known)   18-21445-JAD

    securing debt:                                                        Pay installment payments when due


    Creditor's     Municpality of Monroeville                             Surrender the property.                               No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                  Yes
    Description of                                                           Reaffirmation Agreement.
    property                                                              Retain the property and [explain]:
    securing debt:                                                        Pay installment payments when due


    Creditor's     Ocwen Loan Servicing, LLC                              Surrender the property.                               No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                  Yes
    Description of 448 Garden City Drive                                     Reaffirmation Agreement.
    property       Monroeville, PA 15146                                  Retain the property and [explain]:
    securing debt: Allegheny County                                       Pay installment payments when due


    Creditor's     Penn Hills SD/ Mun. of Penn Hills                      Surrender the property.                               No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                  Yes
    Description of                                                           Reaffirmation Agreement.
    property                                                              Retain the property and [explain]:
    securing debt:                                                        Pay installment payments when due


    Creditor's     Penn Pioneer Enterprises, LLC                          Surrender the property.                               No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                  Yes
    Description of      904 Maple Avenue Turtle Creek,                       Reaffirmation Agreement.
    property            PA 15145 Allegheny County                         Retain the property and [explain]:
    securing debt:                                                        Pay installment payments when due


    Creditor's     Wells Fargo Bank, N.A.                                 Surrender the property.                               No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                  Yes
    Description of 2361 Haymaker Road                                        Reaffirmation Agreement.
    property       Monroeville, PA 15146                                  Retain the property and [explain]:
    securing debt: Allegheny County                                       Pay installment payments when due


    Creditor's     Woodland Hills School District                         Surrender the property.                               No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                  Yes
    Description of                                                           Reaffirmation Agreement.
    property                                                              Retain the property and [explain]:
    securing debt:                                                        Pay installment payments when due

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 18-21445-JAD                         Doc 78          Filed 08/20/19 Entered 08/20/19 13:22:14                          Desc Main
                                                                     Document     Page 3 of 3

 Debtor 1      Otis Mills, Jr.                                                                       Case number (if known)    18-21445-JAD


 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Otis Mills, Jr.                                                          X
       Otis Mills, Jr.                                                                  Signature of Debtor 2
       Signature of Debtor 1

       Date        August 20, 2019                                                  Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
